Citation Nr: 0634705	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial higher evaluation for bilateral 
hearing loss, evaluated as 30 percent disabling from March 
27, 2000, and 40 percent disabling as of October 29, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This appeal, which has been advanced on the docket comes 
before the Board of Veterans' Appeals (Board) from an October 
2004 rating decision rendered by the North Little Rock, 
Arkansas RO, which granted service connection for bilateral 
hearing loss at a 30 percent rating, effective from March 27, 
2000.  

The veteran was afforded a Board travel hearing before the 
undersigned Veteran's Law Judge at the local RO in September 
2005.  Its transcript has been reviewed and is associated 
with the file.  Following the hearing, the Board remanded the 
issue in March 2006 for a VA examination.  Having completed 
the necessary development, the case has been returned to the 
Board for final adjudication.

FINDINGS OF FACT

1.  For the period prior to October 29, 2004, hearing loss of 
the left ear was manifested with an auditory acuity level of 
VII (April 2002 VA examination) and VIII (February 2003 VA 
examination).

2.  For the period prior to October 29, 2004, hearing loss of 
the right ear was manifested with an auditory acuity level of 
V (April 2002 VA Examination) and II (February 2003 VA 
examination).

3.  For the period since October 29, 2004, hearing loss of 
the left ear has been manifested by average pure tone 
thresholds in decibels at 94 (February 2005 VA examination) 
and 89 (April 2006 VA examination), which represents an 
exceptional pattern of hearing impairment.   

4.  For the period since October 29, 2004, hearing loss of 
the right ear has been manifested by an auditory acuity level 
of V (February 2005 VA examination) and V (April 2006 VA 
examination).


CONCLUSIONS OF LAW

1.  For the period prior to October 29, 2004, the criteria 
for a disability rating in excess of 30 percent for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.85, 4.86, Diagnostic 
Code § 6100 (2006). 

2.  For the period since October 29, 2004, the criteria for a 
disability rating in excess of 40 percent for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.85, 4.86, Diagnostic 
Code § 6100 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

The veteran essentially disagrees with the current rating for 
his service connected bilateral hearing loss, asserting that 
he should be rated at 50 percent because his left ear is 
"useless."  He has submitted lay statements to corroborate 
his contentions, and although lay statements are competent to 
describe that the veteran's hearing has gotten worse (see 
Espiritu v. Derwinski, 2 Vet. App. 492  (1992)), they must be 
considered in conjunction with the objective medical 
evidence, which is evaluated pursuant to the pertinent rating 
criteria.  

The veteran originally filed for service connection 
compensation for bilateral hearing loss in March 2000.  By a 
September 2001 rating decision, the RO denied service 
connection and the veteran properly appealed.  In a September 
2004 decision, the Board awarded service connection for 
bilateral hearing loss.  Pursuant to the Board's September 
2004 decision, the RO subsequently awarded service connection 
for bilateral hearing loss at a 30 percent rating in an 
October 2004 rating decision, effective from March 27, 2000 
(date of claim), and the veteran appealed.  The veteran filed 
for individual unemployability compensation on October 29, 
2004.  Then by a March 2005 rating decision, the RO increased 
the veteran's rating for bilateral hearing loss to 40 
percent, effective from October 29 2004, and awarded 
unemployability compensation based on hearing loss and 
headaches.

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  That 
rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability. 38 C.F.R. § 3.321(a).  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e. disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  Thus, 
the Board will consider entitlement to "staged ratings" with 
regard to bilateral hearing loss. 

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  For instance, the standard method 
of rating bilateral hearing loss is based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a pure tone audiometric test of pure tone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average pure tone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and pure tone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining  
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear.  38 C.F.R. § 4.85, Numeric 
Tables VI, VII.  Once these test results have been obtained, 
they are applied to tables of the rating schedule in order to 
derive the percentage rating to be assigned.  38 C.F.R. § 
4.85, Numeric Tables VI, VII.

However, when an examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., then Table VIA will be used to determine the Numeric 
designation.  38 C.F.R. § 4.85(c).

Furthermore, exceptional patterns of hearing impairment are 
evaluated under the provisions of 38 C.F.R. § 4.86, which 
provide, as follows: 

a) When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will  determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86; 
Numeric Table VIA.

(b) When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86; Numeric Table 
VIA.


A. Analysis for period prior to October 29, 2004

For this period, the evidence of record consists of two VA 
examinations.
A VA audiological examination, performed in April 2002, 
revealed right ear decibel  thresholds of 55, 50, 65, 75 at 
the respective frequencies of 1000, 2000, 3000, and 4000 
hertz; the average decibel threshold for these frequencies 
was 61.  As to the left ear, the decibel thresholds for these 
frequencies were, respectively, 70, 65, 65, 75; the average 
decibel threshold for these frequencies was 69.  The 
examination report noted speech recognition ability of 72 
percent in the right ear and 62 percent in the left ear.  

In February 2003, the veteran underwent another VA 
audiological examination in which his hearing appeared to 
have slightly improved regarding pure tone thresholds.  Right 
ear decibel thresholds were 50, 50, 55, 70 at the respective 
frequencies of 1000, 2000, 3000, and 4000 hertz; the average 
decibel threshold for these frequencies was 56.  As to the 
left ear, the decibel thresholds for these frequencies were, 
respectively, 70, 60, 65, 75; the average decibel threshold 
for these frequencies was 68.  The examination report noted 
speech recognition ability of 84 percent in the right ear and 
58 percent in the left ear (which was worse than the 2002 
examination).  The provider diagnosed the veteran with 
moderate to severe sensorineural hearing loss of the right 
ear, and moderately severe to profound sensorineural hearing 
loss of the left.

Applying the April 2002 examination results to the above 
cited standard formula of tables of the rating schedule 
indicates the veteran had Level V hearing in the right ear 
and Level VII in the left, which warrants a 30 percent 
evaluation; and for the 2003 examination results, had Level 
II hearing for the right ear and Level VIII in the left, and 
such, warrants a 10 percent rating for bilateral hearing loss 
under Diagnostic Code § 6100.  The provisions of 38 C.F.R. § 
4.86 were considered for the left ear as the veteran's scores 
were all above 55 decibels for both examinations.  However, 
using the standard method of calculating the Level of hearing 
loss (Table VI and VII) yields a higher evaluation.

In sum, in reviewing the evidence from both VA examinations 
there is no basis for granting the benefit the veteran seeks 
for this period (a rating in excess of 30 percent).  

B.  Analysis for period since October 29, 2004

For this period, the evidence of record consists of a private 
and two VA examinations.  The veteran underwent a private 
audiology examination in January 2005.  The veteran was 
utilizing the aid of a hearing aid in his right ear, but did 
not realize much benefit from a hearing aid in his left ear.  
Although the pure tone thresholds were not actually reported 
in the examination report, the provider concluded that pure 
tone thresholds revealed moderately severe to profound 
sensorineural hearing loss in the right ear and a severe to 
profound sensorineural hearing loss in the left ear.  Speech 
recognition was established as 55dB for the right and 70 dB 
for the left.

A February 2005 VA audiology examination report revealed 
right ear decibel  thresholds of 60, 65, 65, 80 at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz; 
the average decibel threshold for these frequencies was 68.  
As to the left ear, the decibel thresholds for these 
frequencies were, respectively, 95, 85, 95, 100; the average 
decibel threshold for these frequencies was 94.  The examiner 
noted that speech recognition scores were not reported as 
they were considered unacceptable for testing purposes, thus, 
the veteran was rated on pure tones only (See 38 C.F.R. § 
4.85(c), Table VIA).  The provider diagnosed the veteran with 
moderately severe to severe profound hearing loss in the 
right ear, and severe to profound hearing loss in the left.

Most recently, the veteran underwent another VA examination 
in April 2006.  
The audiology examination report revealed right ear decibel 
thresholds of 55, 60, 65, 75 at the respective frequencies of 
1000, 2000, 3000, and 4000 hertz; the average decibel 
threshold for these frequencies was 64.  As to the left ear, 
the decibel thresholds for these frequencies were, 
respectively, 85, 85, 90, 95; the average decibel threshold 
for these frequencies was 89.  The examiner noted that the 
veteran was to be rated on pure tones only as speech 
recognition scores were unacceptable for testing purposes.  
(See 38 C.F.R. § 4.85(c), Table VIA).  The provider diagnosed 
the veteran with moderately severe to severe sensorineural 
hearing loss in the right ear, and severe to profound mixed 
hearing loss in the left ear.

By application of 38 C.F.R. § 4.85, Table VIA, the veteran's 
left ear hearing loss regarding the results from the February 
2005 examination is assigned a numeric designation of Level 
IX.  The veteran is assigned a numeric designation of Level V 
for his right ear.  Furthermore, according to the veteran's 
numeric designations assigned to each ear pursuant to 38 
C.F.R. § 4.85, Table VII, he is entitled to a 40 percent 
disability rating.  In applying the same formula, based on 
the April 2006 findings, the veteran is assigned a numeric 
designation of Level VIII for his left ear, and Level V for 
the right.  Thus, according to the veteran's numeric 
designations assigned to each ear pursuant to 38 C.F.R. § 
4.85, Table VII, he is entitled to a 30 percent disability 
rating.  Thus, in reviewing the evidence from this period, a 
40 percent evaluation is appropriate as the results from the 
February 2005 examination yields a 40 percent evaluation, and 
the results from the April 2006 examination reflected that 
the veteran's hearing actually improved.  Thus, there is no 
basis for granting the benefit the veteran seeks for this 
period (a rating in excess of 40 percent), and his appeal is 
denied.  

Regarding extraschedular consideration, as the veteran has 
been awarded total disability based upon unemployability in 
conjunction with his current schedular evaluation, the Board 
finds that the veteran's disability is appropriately 
compensated by the assigned evaluations and the RO did not 
err in failing to refer the veteran's increased rating claim 
for his service-connected hearing loss to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1).  

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their claims 
under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper notice must be provided to a 
claimant before the initial unfavorable agency or original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In an April 2005 letter, VA advised the veteran of all the 
elements required by Pelegrini II, and the claim was 
readjudicated in an August 2005 statement of the case, thus, 
any defect with timing was harmless error.  More recently, it 
has been determined in Court that proper notice should also 
include information regarding (a) the evidence necessary to 
establish a disability rating and (b), the effective date for 
any disability evaluation awarded.  Notice regarding (a) and 
(b) was provided to the veteran in a June 2006 supplemental 
statement of the case.  Any defect in timing is harmless 
error as the Board finds no prejudice in proceeding with the 
issuance of a final decision as the preponderance of the 
evidence is against the veteran's claim for a higher 
evaluation, such that these matters have been rendered moot.  
See Bernard v. Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  All relevant VA and private treatment records have 
been associated with the file, and there are no indications 
that relevant evidence exists that have not been already 
obtained.  Several VA examinations were conducted; their 
reports were reviewed and are associated with the file as 
well.  Thus, VA has satisfied its duties to notify and 
assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).



 
ORDER

Entitlement to an initial higher evaluation for bilateral 
hearing loss, evaluated as 30 percent disabling from March 
27, 2000, and 40 percent disabling as of October 29, 2004 is 
denied.




__________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


